DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the reply filed July 13, 2022.
Claims 1 and 6 have been amended.
Claims 7-17 and 19-33 have been cancelled.
Claims 1-6, 18, and 34-38 are currently pending and have been examined.
Response to Arguments
The previous rejection under 35 USC 103 has been withdrawn in response to the submitted amendments. In addition to the closest prior art already made of record, the closest prior art to the newly added subject matter includes Kilmer et al. (U.S. P.G. Pub. 2017/0185957 A1) and Robinton et al. (U.S. 2016/0012696 A1). Both Kilmer and Robinton disclose the use of chain of custody in a shipping context with various types of verification of the item along the chain of custody. However, neither Kilmer nor Robinton disclose that the chain of custody is a trusted chain of custody when each entity in the chain of custody is a trusted entity based on the security status of each entity. 
Applicant’s arguments filed July 13, 2022 have been fully considered but they are not persuasive. 

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
Security inspection processes can be costly and time consuming, which can result in delays in a consignee receiving the particular consignment, as well as an increase in costs in consignment transportation. These costs and delays are further increased when the supply chain involves a plurality of logistic service providers, especially if each logistic service provider must undergo a security inspection process when processing the consignment. A further issue arises when considering a jurisdiction of an origin or transshipment location of a consignment, for which particular security details about the consignment and logistic service providers are mandatorily required due to national and international requirements. Most jurisdictions have strict chain of custody requirements that must be adhered to. For example, in the United States, certified cargo screening facilities must carry out a Transportation Security Administration (TSA) approved security program and adhere to strict chain of custody requirements. 
Establishing a trusted chain of custody with a plurality of logistic service providers while accounting for the jurisdiction of an origin or transshipment location of a consignment is practically impossible for a human to perform without a computer. As such, the claimed invention allows such a trusted chain of custody to be created, which reduces the need for security inspection processes, thereby reducing the costs and delays of consignment transportation. The claimed invention also allows for accurate and efficient adherence to strict chain of custody requirements for different jurisdictions along the supply chain. Therefore, the claimed invention presents a practical application of improving the consignment transportation process by bypassing security inspection processes and accounting for strict chain of custody requirements.  
The claimed invention can also assist transportation companies by allowing for less time between an order being placed for goods and delivery of those goods. This would allow these companies to offer next day, or even same day, deliveries that can improve international and domestic trade, thereby stimulating the international and domestic economies while also providing a greater access to goods.
Examiner respectfully disagrees. The identified improvements argued by Applicant (i.e. improving the consignment transportation process by bypassing security inspection processes and accounting for strict chain of custody requirements) are really, at best, improvements to the performance of the abstract idea itself (e.g. improvements made in the underlying business method) and not in the operations of any additional elements or technology. For example, in Trading Tech, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Trading Technologies Int’l v. IBG LLC, 921 F.3d 1084, 1093-94 (Fed. Cir. 2019). Similar to Trading Tech, the instant claims provide security agencies more information to facilitate chain of custody compliance because, as indicated by Applicant, different jurisdictions already have strict chain of custody requirements that need to be adhered to along the supply chain. Improving the performance of the abstract idea by using a computer as a tool is not considered a practical application. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted)). 

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
Applicant submits that the claimed invention improves the functioning of the computer by allowing the computer to determine "trust" by creating a trusted chain of custody. Creating a trusted chain of custody in response to rectifying faulty security details allows the computer to comprehend the concept of "trust" in a tangible way, as it understands that each of the plurality of logistic service providers are trusted. As a result of the trusted chain of custody, the computer understands that the consignment has been appropriately handled while travelling along the supply chain, which is beyond the normal functionality of a generic computer. 
The functioning of the computer is also improved as no human intervention is required as the particular consignment passes through the shipping path defined by the trusted chain of custody. In particular, an electronic message comprising the electronic form of the security declaration and the trusted chain of custody can be created and sent without the particular consignment undergoing the security inspection process. In this sense, automation is established as a result of the trusted chain of custody, especially when another consignment is transported along the same supply chain that already has an established trusted chain of custody. 
The computer does not need to check or be updated at each point along the supply chain as a trusted chain of trust has already been established. Therefore, this improves the efficiency and effectiveness of the computer's operation and functionality.
Examiner respectfully disagrees. “Trust” in the instant claims appears in the form of a status, which is a type of data. (Specification [0029] A trusted entity is a supply chain stakeholder known to or registered with a jurisdiction of their geographical location and their registration is up to date; [0132] trusted status may be set by a third party). Examiner notes that based on the specification, ‘comprehending the concept of “trust”’ does not appear to be tangible, as asserted by Applicant. The computer looking up “trust” data set by a third party, as described by the specification, does not equate to improving a computer’s ability to “trust.” The idea of looking up whether all entities in a chain of custody have a valid trust certificate and using this to bypass inspection is the abstract idea. Recitation of particular types of data (e.g. trusted entity status) and what do with that data has been found to be routine when, as here, the manipulation of this data amounts to basic logical determinations. See Return Mail, Inc. v. USPS, 868 F.3d 1350, 1368-1369 (Fed. Cir. 2017). See MPEP 2106.05(g). Applicant’s assertion that the computer has gained the ability to “comprehend the concept of ‘trust’” is a bare assertion of an improvement. See MPEP 2106.04(d)(1).
The claimed computer components have not been improved by the automation of the manual process. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential), has been found by the courts not to be sufficient to show an improvement in a computer-functionality.

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
Here, the computer system is not directed to any form of organizing cargo movements. Instead, the current claims are specifically directed to a "trusted chain of custody". This "trusted chain of custody" is analogous to the self-referential data table (rows and columns with an object identification number in Enfish) because the trusted chain of custody improves the functioning of the computer as set out above and just as the self-referential table improves the functioning of the computer in Enfish.
Examiner respectfully disagrees. As explained above, the identified improvements argued by Applicant (i.e. improving the consignment transportation process by bypassing security inspection processes and accounting for strict chain of custody requirements) are really, at best, improvements to the performance of the abstract idea itself (e.g. improvements made in the underlying business method) and not in the operations of any additional elements or technology. Applicant has not provided any technical details of changing the actual function of the computer and instead has only described that trusted chain of custody information is the type of information that is received, updated, and transmitted. Receiving, updating, and transmitting information, as described in the instant application where any technical details are absent, is a generic computer function. See MPEP 2106.05(d)(II). The identified improvements argued by Applicant are really, at best, improvements to the performance of the abstract idea itself (e.g. improvements made in the underlying business method) and not in the operations of any additional elements or technology. For example, in Trading Tech, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Trading Technologies Int’l v. IBG LLC, 921 F.3d 1084, 1093-94 (Fed. Cir. 2019).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 18, and 34-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1-5 and 38 recite a series of steps and therefore recite a process.
Claims 6, 18, and 34-37 recite a combination of devices and therefore recite a machine.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1 and 6, as a whole, are directed to the abstract idea of completing the required security documents for a shipment, which is a method of organizing human activity and a mental process. The claims recite a method of organizing human activity because the identified idea is a fundamental economic principles or practices (including hedging, insurance, mitigating risk) by completing security declarations used in international commerce. The claims recite a method of organizing human activity because the identified idea is a commercial or legal interactions (including legal obligations) by completing the legally mandated security declarations for cross border shipments. The claims recite a method of organizing human activity because the identified idea is a managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) by following rules or instructions to correctly complete a security declaration. The claims recite a mental process because the identified idea contains limitations that can practically be performed in the human mind (including an observation, evaluation, judgement, or opinion) because the completion of a required security form can be done with a pen and paper. The method of organizing human activity or mental process of “completing the required security documents for a shipment,” is recited by claiming the following limitations: determining whether a form is mandatorily required, accessing security details, determining if the security details are faulty, issuing an alert, obstructing a security declaration for faulty security details, determining security details are rectified, creating a trusted chain of custody with the rectified security details, issuing a security declaration, creating and sending a message to avoid security inspection. The mere nominal recitation of a communication network, a user computing device, a database, an embedded form, and a user’s system interface does not take the claim of the method of organizing human activity or mental process grouping. Thus, the claim recites an abstract idea.
With regards to Claims 2-5, 18, 34-36, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: accessing and providing security details to the form, issuing an alert, generating the form for electronic dispatch, verifying a shipment is secure, obstructing a security declaration, issue a security declaration. 
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1 and 6 recite the additional elements: a database, an embedded form, and a user’s system interface which are used to perform the determining, accessing, issuing, and obstructing steps. These a communication network, a user computing device, a database, an embedded form, and a user’s system interface limitations are no more than mere instructions to apply the exception using a generic computer component. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of completing security declarations in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing security declaration process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 1 and 6 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a communication network, a user computing device, a database, an embedded form, and a user’s system interface. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting transmitting information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.), processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services), presenting information (See MPEP 2106.05(d)(II), MPEP 2106.05(g) presenting offers gathering statistics, OIP Technologies), retrieving information (See MPEP 2106.05(d)(II) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.; OIP Technologies), and navigating an interface (See MPEP 2106.05(d)(II) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc.). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a communication network (Specification [0055], [0130]), a user computing device (Specification [0061]), a database (Specification [0048], [0060]), an embedded form (Specification [0068], [0122]), a user’s system interface (Specification [0061]-[0062]). The claims recite instructions to implement the abstract idea on a computer by populating a user interface, providing a user interface, and responding to a user interface using the computer's ordinary ability to display and process data inputs. (See MPEP 2106.05(f) accessing information through a mobile interface Intellectual Ventures v. Erie Indem. Co.; Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc.). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by reciting a communication network, a user computing device, a database, an embedded form, and a user’s system interface. See MPEP 2106.05(f). The claims limit the field of use by reciting the logistics security field. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
Remaining Claims:
With regards to Claims 37-38, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims as a whole do not amount to significantly more than the abstract idea itself.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kilmer et al. (U.S. P.G. Pub. 2017/0185957 A1); Robinton et al. (U.S. P.G. Pub. 2016/0012696 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628